                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   CHARLESTON DIVISION



IN RE:       BOSTON SCIENTIFIC CORP.,
             PELVIC REPAIR SYSTEM
             PRODUCTS LIABILITY LITIGATION                                           MDL 2326


WILLIE BRITT and
HAROLD BRITT,

                               Plaintiffs,

v.                                                    CIVIL ACTION NO. 2:16-cv-07806

BOSTON SCIENTIFIC CORPORATION,

                               Defendant.

                          MEMORANDUM OPINION AND ORDER

         On November 6, 2018, plaintiffs’ counsel filed a Suggestion of Death noting the death of

plaintiff Harold Britt during the pendency of this action [ECF No. 27]. Plaintiffs’ counsel has filed

two Notices of Service indicating service of the Suggestion of Death upon the proper parties [ECF

Nos. 28 and 29]. There has been no motion to substitute a party for the deceased plaintiff Harold

Britt.

         Pretrial Order (“PTO”) # 191 filed in In re: Boston Scientific Corporation, Pelvic Repair

Sys. Prods. Liab. Litig., 2:12-md-2326 (“Boston MDL 2326”) [ECF No. 6406] outlines the

procedures the court requires to either substitute a deceased party pursuant to Federal Rule of Civil

Procedure 25(a), or to dismiss the deceased party from the civil action because of a failure to

properly serve and substitute the deceased party.
        The court FINDS that the Suggestion of Death with the subsequent Notice of Proof of

Service filed in this civil action complies with Rule 25(a). The 90-day time period as set forth in

Rule 25(a) to substitute a party has passed and the deceased plaintiff has not been substituted.

Therefore, the court ORDERS that Harold Britt is DISMISSED without prejudice and terminated

from this civil action.

        The court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                             ENTER: October 15, 2019




                                                2
